Case 14-27463        Doc 60     Filed 12/04/18     Entered 12/04/18 12:10:58          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-27463
         Kevin O Womack

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/28/2014.

         2) The plan was confirmed on 01/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/01/2016, 11/22/2016.

         5) The case was completed on 08/10/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,400.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-27463        Doc 60      Filed 12/04/18    Entered 12/04/18 12:10:58                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $7,420.42
         Less amount refunded to debtor                           $43.33

 NET RECEIPTS:                                                                                     $7,377.09


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $351.54
     Other                                                                   $22.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,373.54

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ARMED FORCES BANK               Unsecured         600.00        438.07           438.07          43.81       0.00
 CANCER TREATMENT CENTERS OF A Unsecured           697.00      1,560.21         1,560.21        156.02        0.00
 CANCER TREATMENT CENTERS OF A Unsecured           144.00        144.00           144.00          14.40       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            469.00        440.83           440.83          44.08       0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured          715.00        425.34           425.34          42.53       0.00
 INTERNAL REVENUE SERVICE        Priority          288.61        288.61           288.61        288.61        0.00
 INTERNAL REVENUE SERVICE        Unsecured         140.70        140.70           140.70          14.07       0.00
 NIKO CREDIT SERVICES            Unsecured      5,236.00     11,542.65        11,542.65       1,154.27        0.00
 PEOPLES GAS LIGHT & COKE CO     Unsecured         722.00        706.63           706.63          70.66       0.00
 PEOPLESENE                      Unsecured         711.00           NA               NA            0.00       0.00
 STELLAR RECOVERY INC/COMCAST Unsecured            685.00           NA               NA            0.00       0.00
 TCF BANK                        Unsecured         800.00           NA               NA            0.00       0.00
 CREDIT CNTRL                    Unsecured      1,002.00            NA               NA            0.00       0.00
 CREDIT CNTRL                    Unsecured         740.00           NA               NA            0.00       0.00
 ENHANCED RECOVERY CO/SPRINT Unsecured             488.00           NA               NA            0.00       0.00
 AT&T MOBILITY/EOS CCA           Unsecured         844.00           NA               NA            0.00       0.00
 GREAT LAKES CREDIT UNION        Unsecured         300.00           NA               NA            0.00       0.00
 MUNICOLLOFAM/CITY OF ZION       Unsecured      5,831.00            NA               NA            0.00       0.00
 ARMOR SYSTEMS CO/COLLEGE OF L Unsecured        1,378.00            NA               NA            0.00       0.00
 ARNOLDHARRIS/LAKE COUNTY CIRC Unsecured           366.00           NA               NA            0.00       0.00
 AUTO OWNERS INSURANCE/HOVERS Unsecured         2,337.00            NA               NA            0.00       0.00
 CERTIFIED SERVICES INC/LAKE HEA Unsecured          30.00           NA               NA            0.00       0.00
 ARMOR SYSTEMS CO/MIDWEST REG Unsecured            330.00           NA               NA            0.00       0.00
 ARMOR SYSTEMS CO/MIDWEST REG Unsecured            273.00           NA               NA            0.00       0.00
 ARMOR SYSTEMS CO/MIDWEST REG Unsecured            260.00           NA               NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL Unsecured      3,731.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-27463      Doc 60     Filed 12/04/18    Entered 12/04/18 12:10:58              Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim        Claim         Claim        Principal       Int.
 Name                            Class    Scheduled     Asserted      Allowed         Paid          Paid
 T MOBILE                     Unsecured           NA         241.94        241.94          24.19        0.00
 US DEPARTMENT OF EDUCATION   Unsecured      5,715.00      9,472.76      9,472.76        947.28         0.00
 VERIZON                      Unsecured      1,400.00      2,036.25      2,036.25        203.63         0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                $0.00                $0.00
       Mortgage Arrearage                                 $0.00                $0.00                $0.00
       Debt Secured by Vehicle                            $0.00                $0.00                $0.00
       All Other Secured                                  $0.00                $0.00                $0.00
 TOTAL SECURED:                                           $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00               $0.00                 $0.00
        Domestic Support Ongoing                          $0.00               $0.00                 $0.00
        All Other Priority                              $288.61             $288.61                 $0.00
 TOTAL PRIORITY:                                        $288.61             $288.61                 $0.00

 GENERAL UNSECURED PAYMENTS:                        $27,149.38           $2,714.94                  $0.00


 Disbursements:

        Expenses of Administration                         $4,373.54
        Disbursements to Creditors                         $3,003.55

 TOTAL DISBURSEMENTS :                                                                      $7,377.09




UST Form 101-13-FR-S (9/1/2009)
Case 14-27463        Doc 60      Filed 12/04/18     Entered 12/04/18 12:10:58            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
